Rosellini, J.
(concurring) — I agree with the majority that the appellants have the right to challenge the validity of the order entered in the criminal case by appealing from a contempt citation issued against them. I do not think it is necessary, however, to belabor a distinction between this case and Walker v. Birmingham, 388 U.S. 307, 18 L. Ed. 2d 1210, 87 S. Ct. 1824 (1967). The petitioners in that action were named as defendants in an injunction action and the injunction was served upon some, if not all, of them. They, at least, were parties to the injunction action and could have taken an appeal from the order issuing the injunction.
The appellants' here were not parties to the criminal action in which the order prohibiting certain reporting of *79the facts was entered. They had no standing to appeal from that order when it was entered. Rule on Appeal 1-14, RCW vol. 0. Sheets v. Benevolent & Protective Order of Keglers, 34 Wn.2d 851, 210 P.2d 690 (1949). In that case, we said that one not a party to an action cannot appeal from a judgment, order, or decree entered therein.
For this reason, I am of the opinion that Walker v. Birmingham, supra, has no application here. There was no order from which the appellants could appeal until the contempt citation was entered. This being their first opportunity to raise the question, they certainly have the right to challenge the validity of the order upon which the contempt citation was based.
It would be an anomaly indeed if the law, while decreeing that a reporter may report with impunity falsehoods about a public official or public figure (New York Times Co. v. Sullivan, 376 U.S. 254, 11 L. Ed. 2d 686, 84 S. Ct. 710 (1964); Curtis Publishing Co. v. Butts, 388 U.S. 130, 18 L. Ed. 2d 1094, 87 S. Ct. 1975 (1967); Tilton v. Cowles Publishing Co., 76 Wn.2d 707, 459 P.2d 8 (1969)), decreed at the same time that he could not print the truth about judicial proceedings. A rule allowing a court to suppress publication of the facts about those matters which occur before it, even though the rule were to be used only for supposedly “legitimate” purposes and never to conceal improper acts of the court itself, would hardly be calculated to inspire in the public that respect for the judicial system which “law and order” require. The very notion of such a power in the court is utterly incompatible with the principle of equal justice, openly administered, which is fundamental to the health of a democratic society.